Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 8/31/22 have been fully considered but they are not persuasive.  Applicant argues that Gazzaley is silent as to increasing an intensity of stimulus each time the subject is given a stimulus.  However, at least ¶129 of Gazzaley teaches that the difficulty level can be adjusted as frequently as needed, (which is considered to include each time the stimulus is applied) and that the difficulty levels can change in a step wise fashion independent on the performance of the individual.  Applicant further argues that Gazzaley is silent as to changing the difficulty level, or changing the intensity, of the task or stimulation when determining the subject’s cognitive function.  However, at least page 9:26 to page 10:23 of Ramanathan teaches taking assessments; provisional 62/371,607.  Specifically, page 10:11-13 states that ‘assessments of neural performance of the instant disclosure are based, at least in part, on observed neural activity occurring in a subject’s brain while a subject performs a cognitive task’, and on page 10:25-28 it is described that the stimulus and monitoring are time locked.  This is considered to include even when the task or stimulation changes to a more difficult or intense level.  Further, Gazzaley is used by the examiner to show increasing level of difficulty or intensity, where Ramanathan is considered to teach continuous assessment.  Even so, Gazzaley teaches one or more assessments intermittently throughout the training.  Such is considered to include assessment during the stimulus periods.  Re claim 15, Applicant also argues that the degree of difficulty of a second task relative to a first task regardless of a subject’s response to the first task is not taught by the cited art.  However, Gazzaley teaches that ‘the difficulty level can also decrease, increase, or remain the same, regardless of the performance of the individual’.  


Claim Rejections - 35 USC § 103
Claim 1,2,5,6,7,8,14,15,21 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ramanathan et al (2019/0159715, which depends from
provisional application 62/371,607) and Gazzaley (2014/0370479).  

[Claim 15] (New) A cognitive function determination method comprising:

applying a load including tasks with different degrees of difficulty to a subject a plurality of
times; (see at least page 24, lines 15-30 of ‘607 application. Ramananthan Is silent as to
increasing difficulty or intensity of stimulus. However, Gazzaley teaches increasing the difficulty
level by adjusting the stimulus, for example time period between stimuli, see at least ¶124-130.
It would have been obvious to increase the intensity of the stimulus since it would merely yield
predictable results and allow for the patient to test his cognitive abilities to determine his
cognitive level or threshold)
measuring a change in brain activity of the subject when the load is applied in the applying the
load the plurality of times, and acquiring measurement data; (see at least page 4, lines 4-7 of
‘607 application)

determining a degree of cognitive function of the subject based on an amount of change
in the measurement data; (as mentioned in at least page 29-32 of the ‘607 application, the
degree of cognitive function is determined using feedback)
in the applying the load including the tasks with the different degrees of difficulty to the
subject the plurality of times, the degrees of difficulty of the tasks are set such that a degree of
difficulty of a second task given after a first task is higher than a degree of difficulty of the first task regardless of a subject’s response to the first task.  (Gazzaley teaches that ‘the difficulty level can also decrease, increase, or remain the same, regardless of the performance of the individual’.  Increasing the difficulty for each successive tasks would merely yield predictable results and would give an indication of the patient’s progress)


Re claims 1,2,5-8,14,21, see comments in office action of 5/31/22.


Claim 13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ramanathan et al (2019/0159715, which depends from provisional application
62/371,607) and Gazzaley (2014/0370479), and further in view of Heyrend et al
(6,453,193).
See office action of 5/31/22.


Claim 16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ramanathan et al (2019/0159715, which depends from provisional application
62/371,607) and Gazzaley (2014/0370479), and further in view of Hubbard
(2014/0275960).
See office action of 5/31/22.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ramanathan et al (2019/0159715, which depends from provisional application
62/371,607) and Gazzaley (2014/0370479), and further in view of Arai et al
(2019/0059799).

See office action of 5/31/22.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ramanathan et al (2019/0159715, which depends from provisional application
62/371,607) and Gazzaley (2014/0370479), and further in view of Sloan et al
(2009/0131995).
See office action of 5/31/22.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792